Title: To James Madison from Levett Harris, 15 September 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg September 15 1806.

I herewith inclose the Copy of a Manifest of the Emperor lately published with a reply of the Senate thereto.  I deem it my duty to transmit it to You Sir; it is of a nature to be read with interest.
The answer to the ultimatum given by this Court to France, is not yet received; it may be perhaps Known to You before my communication of it can reach You; it involves a most important question, one, calculated to excite universal anxiety.  I have the honor to be, with great respect, Sir, Your most obedt. Servant,

Levett Harris

